Two members of the Court, Mr. Justice BROWN and Mr. Justice ADAMS, hold the view that the decree should be affirmed because the admiinstrator could not set off against a distributee's share of the estate the amount of a note, against which the statute of limitations had run, given by the distributee to the intestate. Honorable E. C. Welch, Circuit Judge, sitting in place of Mr. Justice SEBRING, believes the decree should be affirmed, regardless of that phase of the litigation, because of Section 734.27, Florida Statutes, 1941, and F.S.A. Chief Justice BUFORD, Justices TERRELL, CHAPMAN and THOMAS are of the opinion that the decree should be reversed because neither statute applies.
Therefore, a majority having agreed to a reversal of the decree appealed from, the same is hereby reversed without opinion.
It is so ordered.
BUFORD, C. J., TERRELL, CHAPMAN, ADAMS and THOMAS, JJ., concur.
BROWN, J., and WELCH, Circuit Judge, dissent.
SEBRING, J., disqualified. *Page 802